Name: Commission Regulation (EC) NoÃ 148/2007 of 15 February 2007 registering certain names in the Register of protected designation of origin and protected geographical indications (Geraardsbergse mattentaart (PGI) Ã¢  Pataca de Galicia or Patata de Galicia (PGI) Ã¢  Poniente de Granada (PDO) Ã¢  Gata-Hurdes (PDO) Ã¢  Patatas de Prades or Patates de Prades (PGI) Ã¢  Mantequilla de Soria (PDO) Ã¢  Huile d'olive de NÃ ®mes (PDO) Ã¢  Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO) Ã¢  ClÃ ©mentine de Corse (PGI) Ã¢  Agneau de Sisteron (PGI) Ã¢  Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI) Ã¢  Sardegna (PDO) Ã¢  Carota dell'Altopiano del Fucino (PGI) Ã¢  Stelvio or Stilfser (PDO) Ã¢  Limone Femminello del Gargano (PGI) Ã¢  Azeitonas de Conserva de Elvas e Campo Maior (PDO) Ã¢  ChouriÃ §a de Carne de Barroso-Montalegre (PGI) Ã¢  ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI) Ã¢  Sangueira de Barroso-Montalegre (PGI) Ã¢  Batata de TrÃ ¡s-os-Montes (PGI) Ã¢  SalpicÃ £o de Barroso-Montalegre (PGI) Ã¢  Alheira de Barroso-Montalegre (PGI) Ã¢  Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI) Ã¢  Azeite do Alentejo Interior (PDO) Ã¢  Paio de Beja (PGI) Ã¢  LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI) Ã¢  Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO))
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  processed agricultural produce;  economic geography;  marketing;  animal product
 Date Published: nan

 16.2.2007 EN Official Journal of the European Union L 46/14 COMMISSION REGULATION (EC) No 148/2007 of 15 February 2007 registering certain names in the Register of protected designation of origin and protected geographical indications (Geraardsbergse mattentaart (PGI)  Pataca de Galicia or Patata de Galicia (PGI)  Poniente de Granada (PDO)  Gata-Hurdes (PDO)  Patatas de Prades or Patates de Prades (PGI)  Mantequilla de Soria (PDO)  Huile d'olive de NÃ ®mes (PDO)  Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO)  ClÃ ©mentine de Corse (PGI)  Agneau de Sisteron (PGI)  Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI)  Sardegna (PDO)  Carota dell'Altopiano del Fucino (PGI)  Stelvio or Stilfser (PDO)  Limone Femminello del Gargano (PGI)  Azeitonas de Conserva de Elvas e Campo Maior (PDO)  ChouriÃ §a de Carne de Barroso-Montalegre (PGI)  ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI)  Sangueira de Barroso-Montalegre (PGI)  Batata de TrÃ ¡s-os-Montes (PGI)  SalpicÃ £o de Barroso-Montalegre (PGI)  Alheira de Barroso-Montalegre (PGI)  Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI)  Azeite do Alentejo Interior (PDO)  Paio de Beja (PGI)  LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI)  Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Member States applications to register certain names were published in the Official Journal of the European Union as follows:  as regards Belgium: Geraardsbergse mattentaart (2);  as regards Spain: Pataca de Galicia or Patata de Galicia (3), Poniente de Granada (4), Gata-Hurdes (5), Patatas de Prades or Patates de Prades (6) and Mantequilla de Soria (7);  as regards France: Huile d'olive de NÃ ®mes (8), Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (9), ClÃ ©mentine de Corse (10) and Agneau de Sisteron (11);  as regards Ireland: Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (12);  as regards Italy: Sardegna (13), Carota dell'Altopiano del Fucino (14), Stelvio or Stilfser (15) and Limone Femminello del Gargano (16);  as regards Portugal: Azeitonas de Conserva de Elvas e Campo Maior (17), ChouriÃ §a de Carne de Barroso-Montalegre (18), ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (19), Sangueira de Barroso-Montalegre (20), Batata de TrÃ ¡s-os-Montes (21), SalpicÃ £o de Barroso-Montalegre (22), Alheira de Barroso-Montalegre (23), Cordeiro de Barroso or Anho de Barroso or Borrego de leite de Barroso (24), Azeite do Alentejo Interior (25), Paio de Beja (26) and LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (27);  as regards Slovenia: Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (28). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 was sent to the Commission, these names should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 3, 6.1.2006, p. 9. (3) OJ C 240, 30.9.2005, p. 28. (4) OJ C 274, 5.11.2005, p. 10. (5) OJ C 320, 15.12.2005, p. 2. (6) OJ C 331, 28.12.2005, p. 2. (7) OJ C 32, 8.2.2006, p. 2. (8) OJ C 225, 14.9.2005, p. 3. (9) OJ C 233, 22.9.2005, p. 9. (10) OJ C 240, 30.9.2005, p. 32. (11) OJ C 323, 20.12.2005, p. 16. (12) OJ C 122, 23.5.2006, p. 9. (13) OJ C 224, 3.9.2005, p. 7. (14) OJ C 240, 30.9.2005, p. 23. (15) OJ C 251, 11.10.2005, p. 20. (16) OJ C 314, 10.12.2005, p. 5. (17) OJ C 288, 19.11.2005, p. 5. (18) OJ C 323, 20.12.2005, p. 2. (19) OJ C 329, 24.12.2005, p. 10. (20) OJ C 334, 30.12.2005, p. 59. (21) OJ C 3, 6.1.2006, p. 6. (22) OJ C 30, 7.2.2006, p. 6. (23) OJ C 32, 8.2.2006, p. 8. (24) OJ C 32, 8.2.2006, p. 11. (25) OJ C 128, 1.6.2006, p. 15. (26) OJ C 128, 1.6.2006, p. 18. (27) OJ C 132, 7.6.2006, p. 36. (28) OJ C 127, 31.5.2006, p. 16. ANNEX 1. Agricultural products intended for the human consumption listed in Annex I of the Treaty Class 1.1. Fresh meat (and offal) FRANCE Agneau de Sisteron (PGI) IRELAND Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI) PORTUGAL Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI) Class 1.2. Meat products (cooked, salted, smoked, etc.) PORTUGAL Paio de Beja (PGI) LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI) SalpicÃ £o de Barroso-Montalegre (PGI) Alheira de Barroso-Montalegre (PGI) ChouriÃ §a de Carne de Barroso-Montalegre (PGI) ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI) Sangueira de Barroso-Montalegre (PGI) Class 1.3. Cheeses ITALY Stelvio or Stilfser (PDO) Class 1.5. Oils and fats (butter, margarine, oils, etc.) SPAIN Poniente de Granada (PDO) Mantequilla de Soria (PDO) Gata-Hurdes (PDO) FRANCE Huile d'olive de NÃ ®mes (PDO) Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO) ITALY Sardegna (PDO) PORTUGAL Azeite do Alentejo Interior (PDO) SLOVENIA Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO) Class 1.6. Fruit, vegetables and cereals fresh or processed SPAIN Pataca de Galicia or Patata de Galicia (PGI) Patatas de Prades or Patates de Prades (PGI) FRANCE ClÃ ©mentine de Corse (PGI) ITALY Carota dell'Altopiano del Fucino (PGI) Limone Femminello del Gargano (PGI) PORTUGAL Azeitonas de Conserva de Elvas e Campo Maior (PDO) Batata de TrÃ ¡s-os-Montes (PGI) 2. Foodstuffs referred to in Annex I of the Regulation Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares BELGIUM Geraardsbergse mattentaart (PGI).